Decree affirmed. The employee was bent over engaged in inspecting parts in the employer’s plant at a table which was about two and one-half to three feet high and had been so engaged for approximately two hours in a room where the temperature was between eighty-five to ninety degrees. He was working about fifteen feet from an open gas flame two and one-half feet long and three and one-half to four inches wide when he suffered a pain in his back and lost consciousness, as a result of which he sustained a laceration of the chin and other injury. He had never fainted before. There was no direct medical testimony that this episode of syncope arose out of his employment but the single member so found and was upheld by the reviewing board. Notwithstanding the insurer’s contention to the contrary we are of opinion that medical testimony was not required in this uncomplicated case where the single member might “reasonably be permitted to relate incapacity to a specific injury or incident as a matter of general human knowledge and experience and without resort to what, in the absence of medical testimony, might partake of speculation and conjecture.” Lovely’s Case, 336 Mass. 512, 516. See also Josi’s Case, 324 Mass. 415, 416.